20-11161-tmd Doc#59 Filed 01/21/21 Entered 01/21/21 18:11:11 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: January 21, 2021.

                                                              __________________________________
                                                                        TONY M. DAVIS
                                                              UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

  IN RE:                                           §
  ALLAN L. REAGAN                                  §      CASE NO. 20-11161-tmd
                                                   §
         Debtor.                                   §       (Chapter 11; Subchapter V)
                                                   §


                  ORDER SETTING HEARING ON CONFIRMATION
            OF PLAN AND RELATED DEADLINES, WITH NOTICE THEREOF

          On January 20, 2021, the above referenced Debtor filed a Plan of Reorganization
  (“Plan”) in this bankruptcy case under Subchapter V of the Bankruptcy Code. The Court finds
  that, pursuant to 11 U.S.C. § 1191 and the Federal Rules of Bankruptcy Procedure (“Bankruptcy
  Rules”), the following Order should be entered.

         IT IS HEREBY ORDERED AND NOTICE IS HEREBY GIVEN THAT:

          1.       March 1, 2021, at 9:30 a.m. (CT), the U.S. Bankruptcy Court will conduct the
  hearing on confirmation of the Plan in Judge Davis’s Webex virtual courtroom. Please log into
  the Webex virtual courtroom 15 minutes prior to your scheduled hearing time by clicking on this
  link: https://us-courts.webex.com/meet/Davis. Instructions are available on the Court’s website
  at: https://www.txwb.uscourts.gov/txwbvirtualhearings.

          2.      February 22, 2021 at 5:00 p.m. (CT) is fixed as the last day for holders of claims
  and interests to accept or reject the Plan by submitting a ballot. Such ballots shall be sent to
  counsel for the Debtor at the address set forth in the Plan. Ballots shall not be filed with the
  Court.


                                                                                                       1
20-11161-tmd Doc#59 Filed 01/21/21 Entered 01/21/21 18:11:11 Main Document Pg 2 of 2




         3.      February 22, 2021 at 5:00 p.m. (CT) is also fixed, pursuant to Bankruptcy Rule
  3020(b)(1), as the last day for filing and serving written objections to confirmation of the Plan.
  Any objections to the Plan shall be accompanied by a memorandum of legal authorities
  supporting such objection.

          4.      February 22, 2021 at 5:00 p.m. (CT) is also fixed as (a) the last day for filing and
  serving any serving any notice of a § 1111(b) election under Interim Bankruptcy Rule 3014; and
  (b) the record date by which an equity security holder or creditor whose claim is based on a
  security must be the holder of record of the security to be eligible to accept or reject the Plan
  under Interim Bankruptcy Rule 3017.2.

         5.     By February 25, 2021, counsel for the Debtor shall file with the Court (a) a ballot
  summary in the form required by Local Bankruptcy Rule 3018(b) with a copy of the ballots and
  (b) a memorandum of legal authorities addressing any unresolved objections filed to the Plan.

          6.     By January 25, 2021, counsel for the Debtor shall transmit by first class mail, a
  copy of the Plan, this Order or a notice of its provisions, and a ballot conforming with Official
  Form 314, to all creditors, equity security holders, the Trustee, the Debtor, and all other parties in
  interest. Counsel for the Debtor shall promptly file a Certificate of Service with the Court
  reflecting such mailing.

                                               #    #   #




                                                                                                       2
